This is an appeal from an order of Supreme Court granted in the above-entitled proceeding on December 22, 1947, and filed in the office of the Clerk of the County of St. Lawrence on the 20th day of January, 1948, awarding Clifford A. Oakes, as committee, the sum of $1,000 as additional allowance for services rendered to the estate of the incompetent on an intermediate accounting. It appears that the committee had been acting as committee for the incompetent veteran for slightly under twenty-five and one-half years. At the time he was appointed the incompetent had no assets but thereafter from February 14, 1922, to July 1, 1947, the committee received $43,846. Of this sum $32,100.45 represented. moneys received from the United States Government and $1,968.50 represented moneys received for Federal bonus. The balance of funds in the estate at the time of the accounting was in the sum of $19,388.21, consisting of $17,307.25 in investments and $2,080.96 in cash. The committee invested some of this money in real estate mortgages and personally examined and appraised the property; he also checked the financial status of borrowers and examined real estate records with reference to title to properties; he also investigated a large number of public loans throughout various towns; kept track of payments of taxes, insurance and collected payments on the loans themselves. The evidence shows he performed numerous other services. We are of the opinion that the extra allowance of $1,000 was justified pursuant to section 1384-k of the Civil Practice Act as amended by chapter 201 of the Laws of 1939, and that the order granting such allowance should be affirmed, with $10 costs and disbursements. Order unanimously affirmed, with $10 costs and disbursements. Present — Hill, P. J., Heffeman, Foster, Russell and Deyo, JJ,